UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4412



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT ALTON HARRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:01-cr-00193)


Submitted:   February 23, 2007            Decided:   March 16, 2007


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew J. Katz, THE KATZ WORKING FAMILIES LAW FIRM, LC, Charleston,
West Virginia, for Appellant. Charles T. Miller, United States
Attorney, Stephanie L. Haines, Assistant United States Attorney,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Alton Harris appeals his eighteen-month sentence

imposed by the district court upon the revocation of his supervised

release.    He claims the sentence was unreasonable considering the

circumstances of his crime.       Because his sentence is within the

statutory maximum and we conclude it is not plainly unreasonable,

we affirm.

            Harris was convicted of bank fraud and was sentenced to

eighteen     months   of   imprisonment    followed   by   five   years   of

supervised release.        He began serving his term of supervised

release on December 23, 2005.         Approximately two months later,

Harris’s probation officer filed a petition to revoke Harris’s

supervised release alleging that Harris violated a condition of his

supervised release by embezzling money from his employer.                 The

petition also alleged that Harris violated the conditions of

release by failing to notify the probation officer of his change in

residence and employment.

            The court held a revocation hearing and Harris admitted

to both violations. Harris acknowledged that he embezzled money on

February 2 and on February 5, while he was working at a convenience

store.     He explained that he was compelled to steal the money

because he was homeless and hungry at the time.

            As the district court correctly noted, the advisory

Guidelines range was six to twelve months based on Harris’s Grade


                                   - 2 -
C violations and criminal history category of IV.            U.S. Sentencing

Guidelines Manual § 7B1.4.         In addition, because Harris’s bank

fraud conviction was a Class B felony, the maximum sentence on

revocation of supervised release was thirty-six months.                See 18

U.S.C. §§ 1344, 3559(a)(3), 3583(e) (2000).

           The district court found that Harris’s testimony was not

credible   and    his   explanation   was   implausible.     Because   Harris

repeated the conduct for which he was originally convicted, and had

only been out of prison on supervised release for just over one

month at the time of the violations, the court concluded that a six

to twelve month term was insufficient deterrence, and imposed a

sentence of eighteen months.       Harris timely appealed.

           This    court    will   affirm    a   sentence    imposed    after

revocation of supervised release if it is within the prescribed

statutory range and not “plainly unreasonable.”             United States v.

Crudup, 461 F.3d 433, 437 (4th Cir. 2006).            While the district

court must consider the Chapter 7 policy statements and statutory

requirements and factors applicable to revocation sentences under

18 U.S.C. §§ 3553(a), 3583 (2000), the district court ultimately

has broad discretion to revoke the previous sentence and impose a

term of imprisonment up to the statutory maximum. Crudup, 461 F.3d

at 439.

           Under Crudup, the court must first consider whether the

sentence imposed upon the revocation of supervised release falls


                                   - 3 -
within the applicable statutory maximum.                 Crudup, 461 F.3d at 440.

If so, the court determines whether the sentence is procedurally or

substantively unreasonable.            A sentence is procedurally reasonable

if the district court considered the advisory Guidelines range and

the § 3553(a) factors that it is permitted to consider in a

supervised release revocation case.                   Id.; 18 U.S.C. § 3583(e)

(2000).     Further, a sentence is substantively reasonable if the

district court stated a proper basis for concluding that the

defendant should receive the sentence imposed (up to the statutory

maximum).     Id.

              Harris contends, as he did below, that leniency was

appropriate because of the circumstances of his crime.                         He also

argues that the term of supervised release imposed is greater than

the   sentence      he   would    serve    for    a   misdemeanor      petit   larceny

conviction.         However,     the   district       court   considered       Harris’s

testimony     regarding     the     circumstances        of   his     violations   and

rejected this argument.* Applying the analysis of Crudup, Harris’s

sentence is within the statutory maximum of thirty-six months. The

sentence is also procedurally reasonable because the district court

properly considered the advisory Guidelines range and relevant

§   3553(a)    factors.          Finally,    the      sentence   is    substantively




      *
      The court also specifically explained it was imposing a
sentence above the Guidelines range to provide sufficient
deterrence.

                                          - 4 -
reasonable because the court sufficiently identified its bases for

imposing the eighteen-month sentence.

          For these reasons, we conclude Harris’s sentence was not

plainly unreasonable, and affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the written materials before the court and argument would not aid

the decisional process.



                                                          AFFIRMED




                              - 5 -